Citation Nr: 1423520	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent abdominal wall hernia, status post repair.  

2.  Entitlement to a rating in excess of 10 percent for appendectomy and abdominal wall hernia scarring residuals.

3.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 2001 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had also initiated appeals of denials of entitlement to service connection for a left knee disability, a right knee disability, a right shoulder disability, and degenerative disc disease of the lower back.  A February 2014 rating decision granted service connection for these issues.  Consequently, those matters are not before the Board.


FINDINGS OF FACT

1.  The Veteran's abdominal wall hernia is manifested by postoperative wounds with weakening of the abdominal wall and indication for a supporting belt, without evidence of a large, postoperative ventral hernia not well supported by a belt under ordinary conditions or with persistent, severe diastasis of recti muscle or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

2.  The Veteran's IBS is severe in nature, manifested by more or less constant abdominal distress with alternating diarrhea and constipation.   

3.  At no time during the appeal period is the Veteran's abdominal wall hernia scarring shown to exceed 12 square inches (77 square centimeters).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation  in excess of 20 percent for recurrent abdominal wall hernia, status post repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (Code) 7339 (2013).

2.  The criteria for a rating of 30 percent for IBS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (Code) 7319 (2013).

3.  The criteria for an evaluation in excess of 10 percent for abdominal wall scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (Code) 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a February 2014 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a December 2007 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran has not identified whether he receives treatment for any of the current disabilities on appeal; therefore no treatment records were obtained.  The RO arranged for VA examinations in April 2008 and December 2013.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On April 2008 VA examination, the Veteran reported that he underwent an umbilical hernia repair in August 2007 and then an incisional hernia repair in September 2007 prior to his discharge from service.  He reported that he experienced discomfort.  With regard to his IBS, the Veteran reported he has alternating diarrhea and constipation.  He denied nausea, vomiting, and chronic constipation.  He reported loose stools twice a day, with fecal urgency, bloating and cramps.  Abdominal pain was characterized as cramps and was experienced between one-third to two-thirds of the year.  He denied receiving treatment for the condition, denied weight loss, and denied any hospitalizations or surgeries for this condition.  

On examination, the examiner noted that the Veteran was well developed, well-nourished and obese.  A level scar present at the abdomen measured approximately 23 centimeters by 2.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal tissue noted.  There were no burn scars.  There was no reported tenderness to palpation to the abdomen.  There were no inguinal, ventral, or femoral hernia present on examination.  No anemia or malnutrition were noted. 

The examiner noted the Veteran was able to perform normal activities of daily living, but was unable to perform gardening activities or push a lawn mower due to abdominal pain.  The examiner noted the Veteran was employed as a network engineer.  

The Veteran underwent VA examinations for his disabilities in December 2013.  On VA scars examination, it was noted the Veteran had a scar status post appendectomy and a scar status post hernia repair.  The Veteran reported that his scars were painful, itchy and irritated with sweat.  He reported they were unstable with loss of skin covering.  He reported that the skin around the scar becomes very dry.  Additionally, he reported he believed the scars to be both painful and unstable and that they needed to be monitored for irritation.  On examination, one scar measured 36 centimeters by 5 centimeters; the second scar measured 4 centimeters by 0.7 centimeters.  On examination, the scars were non-tender, stable, and linear.  Neither were determined to be superficial or deep.  The examiner noted that neither scar included his head, neck or face; that neither scar resulted in disfigurement; and neither scar impacted his ability to work.  

On VA intestinal examination, IBS was confirmed.  The Veteran reported that he did not take continuous medications, but used over-the-counter medications as needed.  It was noted the Veteran experienced abdominal cramps, bloating, frequent episodes of bowl disturbance with abdominal distress.  Weight loss was denied.  There were no findings of neoplasms.  The Veteran's hemoglobin was 13.9, white blood cell count was 7.1, hemocrit was 42.6, and platelets were 221.  The examiner noted that the Veteran's IBS does not impact his ability to work.  

On VA examination for hernia, an abdominal wall hernia, status-post repair was diagnosed.  The Veteran reported he did not take medication for his hernia.  The examiner noted the hernia had been a large ventral hernia, now healed with weakening of the abdominal wall and with indication for a supporting belt.  The examiner noted the hernia was recurrent but was both operable and remediable.  It was noted that the only impact on the Veteran's employment was that he was unable to lift or perform strenuous physical activities.  

Legal Criteria, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).


	Hernia

There is no specific diagnostic code for abdominal wall hernia.  The RO has rated the Veteran's abdominal wall hernia by analogy to Code 7339 for ventral hernia.  Based on the manifestations shown, the Board finds this analogy to be appropriate.  Under Code 7339, a maximum 100 percent rating is allowed for massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  A 40 percent is allowed when the hernia is large, and not well supported by belt under ordinary conditions.  A 20 percent is warranted when the hernia is small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A noncompensable rating is warranted when there are wounds, postoperative, healed, no disability, belt not indicated.  38 C.F.R. § 4.114, Code 7339.

Based upon the evidence of record (as outlined above), the Board finds the Veteran's abdominal wall hernia is presently manifested by postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  There is no competent evidence, however, of a large, postoperative ventral hernia not well supported by a belt under ordinary conditions or persistent, severe diastasis of recti muscle or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  In fact, the medical evidence indicates his recurrent abdominal wall hernia is both operable and remediable.  Therefore, a rating in excess of 20 percent is not warranted.

      IBS

With regard to the Veteran's service connected IBS, his IBS has been rated by analogy under the provisions of Diagnostic Code 7319, for irritable colon syndrome.  Under this Code, a rating of 0 percent is warranted where there is mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.


After a review of all the evidence, lay and medical, the Board finds that, with the resolution of reasonable doubt, the Veteran's IBS more nearly meets the criteria for the 30 percent rating.  Specifically, on April 2008 VA examination the Veteran reported alternating diarrhea and constipation, with constant bloating and abdominal pain.  These symptoms were experienced up to eight months out of the year.  Additionally, the Veteran reported that these symptoms and constant use of the bathroom affect his daily routine, travel schedule, and work productivity.  Although the December 2013 examination only noted the Veteran's symptoms to be moderate and that his ability to work was not affected, the Board finds that the Veteran's statements about the duration and severity of his symptomology to be credible and therefore probative.  As such, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's IBS is severe under the relevant criteria.  An increased rating of 30 percent is therefore warranted.

	Scars

Scars other than on the head, face, or neck are rated under the criteria in 38 C.F.R. 
§ 4.118, (for rating skin disorders) Codes 7801-7805.  Those criteria were revised effective October 23, 2008 and apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's claim for an increased rating for abdominal scars arises from a claim he filed for hernia residuals in November 2007.  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, the Veteran was not awarded service connection for scars until February 2014 when the RO provided separate ratings for scars and his abdominal wall hernia.  Additionally, the February 2014 supplemental statement of the case provided the new rating criteria for unstable or painful scars, and applied those criteria to the Veteran's claim.  Therefore, the Board will also consider whether increased ratings are warranted under any applicable (prior or [from their effective date] revised) criteria. 

Under the criteria in effect prior to October 23, 2008, Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  Code 7803 provides a maximum 10 percent rating for superficial unstable scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Code 7804 provides a maximum 10 percent rating for superficial scars that are painful on examination.  Note (2) under Codes 7802 and 7803 and Note (1) under Code 7804 provides that a superficial scar is one not associated with underlying tissue damage.  Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2013).

Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Code 7803. Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.

The Veteran's abdominal wall scarring has been rated 10 percent under Code 7804.  38 C.F.R. § 4.118.  As 10 percent is the maximum schedular rating under Code 7804 for superficial scars, painful on examination (under the criteria in effect prior to October 23, 2008), the Board must look to schedular criteria that would afford a rating in excess of 10 percent.  The diagnostic codes that provide for ratings in excess of 10 percent for scars not on the head, face, or neck are Codes 7801 and 7805 (which are essentially unchanged under the new version of 38 C.F.R. § 4.118) and Code 7804 (under the revised 38 C.F.R. § 4.118 .)

The evidence of record does not warrant a rating in excess of 10 percent for the Veteran's abdominal wall scarring regardless of which applicable criteria for rating the scar is considered.  Although the Veteran has reported the scar is painful, the scar is neither deep nor non-linear, and does not involve an area exceeding 12 square inches (77 square centimeters), so as to warrant a 20 percent rating under Code 7801 (prior or revised).  

Further, only two scars have been identified on VA examinations, only one that resulted from his service-connected hernia disability.  Therefore, the Veteran does not have three or four abdominal scars that are unstable or painful so as to warrant a 20 percent rating under revised Code 7804.

Finally, Code 7805 provides for rating scars based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008, 2012).  Notably, such a rating may not encompass symptoms or functional limitations that are the basis for a separate compensable rating.  As service connection is separately in effect for recurrent abdominal wall hernia, status post repair, including any symptoms of such disability as the basis for the rating for the surgical scarring would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  The record does not reflect or suggest, and the Veteran does not allege, any additional functional limitations due to his abdominal wall scarring (other than pain which is specifically recognized by the current rating assigned).  Therefore, a separate rating under Code 7805 (prior or revised) would be inappropriate.

As such, a rating in excess of 10 percent for abdominal wall hernia scarring residuals is not warranted under any criteria (both in effect prior to and after October 23, 2008).  

	Extraschedular Considerations 

The Board finds that the evidentiary record presents no reason to refer these matters for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the record shows that the Veteran is employed, and has been throughout the appeal, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A higher rating of 30 percent is warranted for IBS.  The appeal is granted.

A rating in excess of 20 percent for recurrent abdominal wall hernia, status post repair, is denied.  

A rating in excess of 10 percent for appendectomy and abdominal wall hernia scarring residuals is denied.





____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


